Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00548-CV

                        IN THE INTEREST OF M.T.C. and J.R.T.C.

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA02147
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs shall be assessed against M.C. because he qualifies as indigent. TEX. R.
APP. P. 20.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Irene Rios, Justice